DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The encoding claims are amended to recite “omitting to transmit and/or to store the graph weights matrix and/or an edge map based on said graph weights matrix” and the decoding claims are amended with the corresponding “determining weights of a graph weights matrix for the predicted block by combining vertical and/or horizontal weight predictions based on the obtained pixel samples of the predictor block, wherein the predictor block is included in a set of candidate adjacent blocks usable to predict the weights of the weights matrix.”  Indeed the searched prior art requires the graph weight matrix for decoding and stores or transmits at least a compressed form of this data to the decoder.  The claimed methodology also requires the graph weight matrix for the signal to be decodable, and the omission of this signal from storage and transmission affects the ability of the signal to be decoded and the quality obtained from the decoding in a non-trivial way.  And, the newly amended claims are directed to solving a problem in the prior art where “the overhead of graph transmission may easily outweigh the coding efficiency benefits” by omitting the transmission altogether.  See Specification, Paragraphs 8-11.  Thus, there is substantive evidence that weighs in favor of non-obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483